Grossi v Ralph Aievoli & Son, Inc. (2015 NY Slip Op 01414)





Grossi v Ralph Aievoli & Son, Inc.


2015 NY Slip Op 01414


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-04833
 (Ind. No. 20202/10)

[*1]Mary C. Grossi, et al., appellants, 
vRalph Aievoli 	 & Son, Inc., respondent.


Weitz & Luxenberg, P.C., New York, N.Y. (Shareef Rabaa and Stuart R. Friedman of counsel), for appellants.
Crisci, Weiser & McCarthy, New York, N.Y. (David Weiser of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Jacobson, J.), dated February 1, 2013, which granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff Mary C. Grossi (hereinafter the injured plaintiff) allegedly was injured when she fell as she was about to descend the exterior staircase to the front entrance of a building owned by the defendant. The injured plaintiff, and her husband suing derivatively, commenced this action to recover damages for personal injuries, etc. The defendant moved for summary judgment dismissing the complaint. In an order dated February 1, 2013, the Supreme Court granted the defendant's motion.
The defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that the injured plaintiff was unable to identify the cause of her accident without engaging in speculation (see Navarre v Ketcham, 122 AD3d 811; Peluso v Red Rose Rest., Inc., 106 AD3d 972). Further, the defendant established, prima facie, that the position of a planter near a handrail in the area where the injured plaintiff fell was not a proximate cause of the accident (see Alvarez v Prospect Hosp., 68 NY2d 320, 324). In opposition, the plaintiffs failed to raise a triable issue of fact (see Noel v Starrett City, Inc., 89 AD3d 906, 907; Martone v Shields, 71 AD3d 840, 841).
The parties' remaining contentions either need not be reached in light of our determination, are without merit, or are not properly before this Court.
Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint.
MASTRO, J.P., LEVENTHAL, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court